Citation Nr: 1452028	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the creation of an overpayment for educational benefits in the amount of $1833.06 for housing and $291.66 for books and supplies for the period of January 17, 2012 to May 12, 2012 is valid.   


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 











INTRODUCTION

The Veteran had active military service from April 2002 to August 2006.  

This matter comes before the Board of Veteran's Appeals (Board) from an April 2012 Administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a substantive appeal, VA-Form 9, dated June 2012 indicating that he would like a Board hearing via videoconference.  The Veteran's hearing was scheduled for July 17, 2014.  On July 2, 2014, the Veteran called the RO to reschedule is hearing as he was scheduled for a prior engagement on that day.  As such, the Board is remanding this claim so that the RO/AMC may reschedule the Veteran for a hearing in accordance with 38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference before a member of the Board, consistent with current procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





